DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
The Amendment filed 10/19/2022 has been entered.  Claim 1 has been canceled.  Claims 2-21 are presented for examination.
 				Claim Rejections – 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 2-4, 6-13 and 15-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cadiz (US 2003/0164862) in view of Altberg (US 2009/0323670).

 	Cadiz was submitted in an IDS filed 10/8/2021. 

 	Regarding claim 2, Cadiz teaches a computer-implemented system (Fig. 1, [0050] describes a computing environment), comprising:
 	one or more computer processors (Fig. 1, [0052] describes a processor); and
 	at least one memory operably coupled to the one or more computer processors and
storing instructions that, when executed by the one or more computer processors (Fig. 1, [0053] describes a storage with instructions), perform operations including:
 	providing, for display on a computing device corresponding to a first user, an interface including a social interaction hub ([0193], the displays of the invention can be presented in various interfaces e.g., a Windows interface, a display monitor etc.; Fig. 8, [0219] describes a peripheral awareness interface/element for a user) that provides:
 	 	a plurality of contacts associated with the first user (Fig. 8, [0219], multiple person items are displayed);
 	 	a plurality of communication mode indicia corresponding to each of the plurality of contacts, each communication mode indicia indicating a communication mode by which a future interaction with a particular contact can occur (Figs. 8A, 8B, [0219], for each person in a list of persons, a person window can be displayed; as seen in Fig. 8B, various communication channels/modes are displayed in the person window e.g., email, telephone call, which can be used to get in touch with the person; see also Figs. 7A, 7B, [0215, 0071, 0072, 0102, 0106, 0114, 0172-0177, 0186], when a user can selects an item in an interface e.g., a sidebar, expanded information can appear and be displayed adjacent to the sidebar); and
 	 	prior communication data providing a portion of the data from a prior communication with one or more contacts in the plurality of contacts (Fig. 8B, [0219, 0201], information relating to messages received from the person is also displayed in the person window);
 	determining one or more communication modes via which a first contact in the plurality of contacts is currently available to engage in communication with the first user (Fig. 8B, [0219], an indicator describing the person’s availability via a communication channel is presented over a side of the text/indicator describing the channel);
 	in response to determining the one or more communication modes via which a first contact is currently available, providing, for display on the interface including the social interaction hub, an availability indicator over the communication mode indicia corresponding to the one or more communication modes (Fig. 8B, [0219], claim 1, an indicator describing the person’s availability via a communication channel is presented over a side of the text/indicator describing the channel), 
 	wherein the availability indicator identifies the one or more communication modes via which the first contact is currently available to engage in communication with the first user (Fig. 8B, [0219], an indicator describing the person’s availability via a communication channel is presented over a side of the text/indicator describing the channel; for example, in Fig. 8B there is an indicator e.g., “possibly available,” over the side of a line of text identifying the associated communication method i.e., “call” or “e-mail”);
 	receiving, from the computing device corresponding to the first user, a request to communicate with the first contact ([0200, 0211], a person window can include buttons for initiating communication via any communication channel e.g., email, phone etc.); and
 	in response to receiving the request to communicate with the first contact, triggering a communication with the first user using the communication mode corresponding to the selected particular communication mode indicia ([0200, 0211], a person window can include buttons for initiating communication via any communication channel e.g., email, phone etc.).
 	However, Cadiz does not expressly disclose wherein the request includes data representing a selection of a particular communication mode indicia that corresponds to a particular communication mode and that has the availability indicator associated with the first contact.
 	In the same field of endeavor, Altberg teaches wherein the request includes data representing a selection of a particular communication mode indicia that corresponds to a particular communication mode and that has the availability indicator associated with the first contact ([0173-0180, 0198, 0200, 0347], when a call button for initiating a call to a person is presented, the call button can indicate the availability status of the person; in the context of Cadiz, this means that the content for each of the above buttons for contacting a person, as described in Cadiz, can also include the associated availability information for the person, also as described in Cadiz e.g., see Cadiz [0200, 0211]). 
	It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have incorporated wherein the request includes data representing a selection of a particular communication mode indicia that corresponds to a particular communication mode and that has the availability indicator associated with the first contact as suggested in Altberg into Cadiz because Cadiz and Altberg pertain to analogous fields of technology.  Both Cadiz and Altberg pertain to presenting a button that a user can use to initiate a communication mode in connection with a particular person. For example, Cadiz teaches a person window that displays information regarding the availability of a person via various communication modes, and also displays buttons allowing a user to contact the person through the corresponding mode.  In Altberg, a button used to contact the person can also include the availability information i.e., the content of the button can include indicia that corresponds to a particular communication mode and has an availability indicator associated with the person.  It would be desirable to incorporate this feature into the buttons as described in Cadiz to provide useful availability information in a communication button e.g., see Altberg [0173-0180, 0198, 0200, 0347].  

 	Regarding claim 3, the combination of Cadiz and Altberg teaches the invention as claimed in claim 2. The combination of Cadiz and Altberg also teaches wherein prior communication data providing the portion of the data from the prior communication with one or more contacts in the plurality of contacts, comprises:
 	data from prior written communications between the first user and each of the one or
more contacts (Cadiz Fig. 8B, [0219, 0201], information relating to messages received from the person is also displayed in the person window).

 	Regarding claim 4, the combination of Cadiz and Altberg teaches the invention as claimed in claim 2.  The combination of Cadiz and Altberg also teaches wherein determining one or more communication modes via which a first contact in the plurality of contacts is currently available to engage in communication with the first user comprises accessing a data store that stores contact information for the plurality of contacts (Cadiz [0053], the system accesses desired information from storage media; also, it is inherent that the Cadiz invention would access a data store to obtain its referenced contact-related information).

 	Regarding claim 6, the combination of Cadiz and Altberg teaches the invention as claimed in claim 2.  The combination of Cadiz and Altberg also teaches wherein the plurality of communication modes corresponding to the plurality of communication mode indicia comprise communication modes including at least e-mail and voice calling (Cadiz Figs. 8A, 8B, [0219], for each person of a person item, there is a person window displayed; as seen in Fig. 8B, various communication channels/modes are displayed e.g., email, telephone call, which can be used to get in touch with the person).

 	Regarding claim 7, the combination of Cadiz and Altberg teaches the invention as claimed in claim 2.  The combination of Cadiz and Altberg also teaches wherein triggering a communication with the first user using the communication mode corresponding to the selected particular communication mode indicia, comprises generating an email message for sending to the first user (Cadiz [0200, 0211], a person window can include options for initiating communication via any communication channel e.g., email, phone etc.).

 	Regarding claim 8, the combination of Cadiz and Altberg teaches the invention as claimed in claim 2.  The combination of Cadiz and Altberg also teaches wherein triggering a communication with the first user using the communication mode corresponding to the selected particular communication mode indicia, comprises initiating a voice call with the first user (Cadiz [0200, 0211], a person window can include options for initiating communication via any communication channel e.g., email, phone etc.)

  	Regarding claim 9, the combination of Cadiz and Altberg teaches the invention as claimed in claim 2.  The combination of Cadiz and Altberg also teaches 
	providing, for display on the interface including the social interaction hub, a contact
indicia for each of the plurality of contacts, wherein selection of the contact indicia for a particular contact triggers provision of an interface that provides additional information regarding the particular contact (Cadiz Figs. 8A, 8B, [0200, 0219], a user can select a person in an interface element e.g., a face image of a person amidst multiple listed people; this generates a person window, which provides further information regarding the selected person).

 	Regarding claim 10, the combination of Cadiz and Altberg teaches the invention as claimed in claim 2.  The combination of Cadiz and Altberg also teaches determining, based on data available via the one or more of the plurality of communication modes corresponding to a particular contact, a current status for the particular contact; and
 	providing, for display on the interface including the social interaction hub, a status indicia
for the particular contact that provides for display the current status for the particular contact (Cadiz Fig. 8B, [0219], an indicator describing the person’s availability via a communication channel is presented over a side of the text/indicator describing the channel; for example, in Fig. 8B there is an indicator i.e., “possibly available,” over the side of a line of text identifying the associated communication method i.e., “call” or “e-mail”; see also Cadiz [0219], a pawn icon can indicate a user’s communications status or availability; see also Cadiz [0216], different images of a person can be used to indicate status/availability; see also Cadiz [0212, 0215, 0218-0219, 0008, 0072, 0102, 0114, 0115, ], the system can generate multiple windows of information, which can be arranged to all be displayed at the same time and not cover one another);.

 	Regarding claim 11, the claim corresponds to claim 2 and is rejected for the same reasons.  The combination of Cadiz and Altberg also teaches a non-transitory computer-readable medium comprising instructions which, when executed by one or more processors, cause the one or more processors to perform operations (Cadiz Fig. 1, [0053] describes a storage with instructions).

 	Regarding claim 12, the combination of Cadiz and Altberg teaches the invention as claimed in claim 11.  Claim 12 also corresponds to claim 3 and is rejected for the same reasons.  	

	Regarding claim 13, the combination of Cadiz and Altberg teaches the invention as claimed in claim 11.  Claim 13 also corresponds to claim 4 and is rejected for the same reasons.  	

	Regarding claim 15, the combination of Cadiz and Altberg teaches the invention as claimed in claim 11.  Claim 16 also corresponds to claim 6 and is rejected for the same reasons.  	

	Regarding claim 16, the combination of Cadiz and Altberg teaches the invention as claimed in claim 11.  Claim 17 also corresponds to claim 7 and is rejected for the same reasons.  	

	Regarding claim 17, the combination of Cadiz and Altberg teaches the invention as claimed in claim 11.  Claim 17 also corresponds to claim 8 and is rejected for the same reasons.  	

	Regarding claim 18, the combination of Cadiz and Altberg teaches the invention as claimed in claim 11.  Claim 18 also corresponds to claim 9 and is rejected for the same reasons.  	

 	Regarding claim 19, the claim corresponds to claim 2 and is rejected for the same reasons.  

 	Regarding claim 20, the combination of Cadiz and Altberg teaches the invention as claimed in claim 19.  Claim 20 also corresponds to claims 7 and 8 and is rejected for the same reasons.  

 	Regarding claim 21, the combination of Cadiz and Altberg teaches the invention as claimed in claim 19.  The combination of Cadiz and Altberg also teaches
  	providing, for display on the interface including the social interaction hub, (1) a contact
indicia for each of the plurality of contacts, wherein selection of the contact indicia for a
particular contact triggers provision of an interface that provides additional information
regarding the particular contact (Cadiz Figs. 8A, 8B, [0200, 0219], a user can select a person in an interface element e.g., a face image of a person amidst multiple listed people; this generates a person window, which provides further information regarding the selected person);
 	determining, based on data available via the one or 1nore of the plurality of communication modes corresponding to the particular contact, a current status for the particular contact; and
 	providing, for display on the interface including the social interaction hub,, a status indicia for the particular contact that provides for display the current status for the particular contact (Cadiz Fig. 8B, [0219], an indicator describing the person’s availability via a communication channel is presented over a side of the text/indicator describing the channel; for example, in Fig. 8B there is an indicator i.e., “possibly available,” over the side of a line of text identifying the associated communication method i.e., “call” or “e-mail”; see also Cadiz [0219], a pawn icon can indicate a user’s communications status or availability; see also Cadiz [0216], different images of a person can be used to indicate status/availability; see also Cadiz [0212, 0215, 0218-0219, 0008, 0072, 0102, 0114, 0115, ], the system can generate multiple windows of information, which can be arranged to all be displayed at the same time and not cover one another).

Claims 5 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cadiz and Altberg, as applied in claims 2 and 11, and further in view of Gopalakrishnan (US 2007/0079383).  
 	
 	Regarding claim 5, the combination of Cadiz and Altberg teaches the invention as claimed in claim 2. However, the combination of Cadiz and Altberg does not expressly disclose wherein data representing a selection of a particular communication mode indicia is received as speech input.
 	In the same field of endeavor, Gopalakrishnan teaches wherein data representing a selection of a particular communication mode indicia is received as speech input ([0028], it is known to provide speech input to control a user interface).  
 	It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have incorporated wherein data representing a selection of a particular communication mode indicia is received as speech input as suggested in Gopalakrishnan into Cadiz and Altberg because Cadiz and Gopalakrishnan pertain to analogous fields of technology.  Cadiz teaches selecting an element in a user interface to initiate a communication with a contact e.g., see Cadiz [0200, 0211]. Cadiz [0055] further notes that input can be provided using  avocie input device.  Gopalakrishnan teaches that input to and control of a graphical user interface element can be implemented using speech input.  It would be desirable to incorporate this feature into Cadiz so that input to a user interface can be provided in a variety of ways e.g., see Gopalakrishnan [0028].  

 	Regarding claim 14, the combination of Cadiz and Altberg teaches the invention as claimed in claim 11.  Claim 14 also corresponds to claim 5 and is rejected for the same reasons.

Response to Arguments
The Examiner acknowledges the Applicant's amendments to claims 1, 11 and 19.
 	Regarding independent claims 1, 11 and 19, the Applicant alleges that the combination of references does not teach the amended limitation of "receiving, from the computing device corresponding to the first user, a request to communicate with the first contact wherein the request includes data representing a selection of a particular communication mode indicia that corresponds to a particular communication mode and that has the availability indicator associated with the first contact.”  Examiner therefore rejects claims 1, 9 and 17 under 35 U.S.C. 103(a) as being unpatentable over Cadiz and Altberg.  Applicant’s comments are moot in view of the new grounds of rejection. 	Applicant further argues that claims 3-10, 12-18, 20 and 21 are allowable in view of their dependency on claims 1, 11 and 19.  Claims 3-10, 12-18, 20 and 21 are rejected as being taught by Cadiz, Altberg and/or Gopalakrishnan.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Altberg (US 2009/0070205) teaches that a call button may have a real time availability indicator; selecting a call button can cause a call to be initiated between the requesting user and the target user e.g., see Altberg [0225, 0239-0240]. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J YOON/Primary Examiner, Art Unit 2143